*1230Appeals from an order of the Supreme Court, Erie County (Peter J. Notar o, J.), entered June 2, 2005. The order, insofar as appealed from, denied the motion of defendant Vincent Carfagna, M.D. and that part of the motion of defendant Kathleen A. Kelly, M.D. seeking an order compelling plaintiff to provide a further bill of particulars.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly exercised its discretion in denying the motion of defendant Vincent Carfagna, M.D. and that part of the motion of defendant Kathleen A. Kelly, M.D. seeking an order compelling plaintiff to provide a further bill of particulars. Plaintiffs responses to defendants’ demands provide a “[g]eneral statement of the acts or omissions constituting the negligence claimed” (CPLR 3043 [a] [3]), and the responses provide sufficient information to enable defendants to conduct depositions and prepare their defenses (see Graves v County of Albany, 278 AD2d 578 [2000]; cf. Hayes v Kearney, 237 AD2d 769, 770 [1997]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Green, JJ.